UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 04-1782




In Re:    DAVID P. FARLEY,

                                                           Petitioner.



          On Petition for Writ of Mandamus (CA-03-30-5)


Submitted:   October 14, 2004              Decided:   October 19, 2004


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


David P. Farley, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             David P. Farley petitions for writ of mandamus seeking to

file   an   untimely   appeal   and    to     consolidate    certain   motions.

Mandamus is a drastic remedy to be used only in extraordinary

circumstances.     Kerr v. United States Dist. Court, 426 U.S. 394,

402 (1976).     In seeking mandamus relief, Farley carries the heavy

burden of showing that he has no other adequate means to attain the

relief sought and that his right to such relief is clear and

indisputable.     In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135,

138 (4th Cir. 1988).     We find that Farley has failed to meet this

burden.     Accordingly, although we grant Farley’s motion to proceed

in forma pauperis, we deny the mandamus petition. We dispense with

oral   argument    because   the   facts       and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                              PETITION DENIED




                                      - 2 -